Per Curiam.
The respondent was charged with converting to his own use monies belonging to a client. There is no question about his guilt. He did, however, make good the shortage, albeit, under the pressure of our order to show cause.
After considering the sundry elements affecting him personally, it is the judgment of the Court that he be suspended for a period of one year. It is so Ordered.
For suspension for one year — Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Hall, Schettino and Haneman — 7.
Opposed — None.